NO. 07-11-0260-CV

                                  IN THE COURT OF APPEALS

                          FOR THE SEVENTH DISTRICT OF TEXAS

                                            AT AMARILLO

                                               PANEL D

                                            APRIL 4, 2012

                              ______________________________


                             ACTAVIS MID ATLANTIC LLC AND
                           ACTAVIS ELIZABETH LLC, APPELLANTS

                                                   V.

                           STATE OF TEXAS AND VEN-A-CARE
                         OF THE FLORIDA KEYS, INC., APPELLEES

                            _________________________________

               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY;1

         NO. D-1-GV-08-001566; HONORABLE LORA J. LIVINGSTON, JUDGE

                             _______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


                                    MEMORANDUM OPINION


        Pending before this Court is the parties' Agreed Motion to Set Aside the

Judgment Without Regard to the Merits and Remand the Case to the Trial Court in

which they represent that they have reached a settlement of all disputes.


1
 Originally appealed to the Third Court of Appeals, this appeal was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. Tex. Gov=t Code Ann. ' 73.001 (West 2005).
      To accord the trial court with jurisdiction to accomplish the relief requested by the

parties and effectuate the settlement agreement, we grant the motion and, without

passing on the merits of the appeal, set aside the trial court=s judgment and remand the

cause to the trial court for rendition of judgment. See Tex. R. App. P. 42.1(a)(2)(B).

See also Sutton v. Horseshoe Hills, Ltd., 278 S.W.3d 923 (Tex.App.BHouston [14th Dist.

2009, no pet.); Vigil v. Montero, 225 S.W.3d 271 (Tex.App.BEl Paso 2006, no pet.).

Having set aside the judgment at the request of the parties, no motion for rehearing will

be entertained and our mandate will issue forthwith.




                                                Patrick A. Pirtle
                                                    Justice




                                            2